IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                              February 20, 2008
                                No. 07-10429
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

HARVEY LEROY SOSSAMON, III

                                            Plaintiff-Appellant

v.

ASSISTANT WARDEN CARY J COOK, Assistant Warden; THOMAS P
DRIVER, Lieutenant Security; T RODDY, Administrative Assistant

                                            Defendants-Appellees


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:05-CV-221


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      Harvey Leroy Sossamon, III, Texas prisoner # 1120297, has applied for
leave to proceed in forma pauperis (IFP) in this appeal from the dismissal as
frivolous of his civil rights complaint, in which he asserted that the appellees
violated his rights under the First and Fourteenth Amendments in connection
with a disciplinary conviction of being out of place.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-10429

      Sossamon’s IFP motion is construed as a challenge of the district court’s
certification decision. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
“Under 28 U.S.C. § 1915(a), a federal court may refuse to certify an appeal for
in forma pauperis status if it is not taken in good faith.” Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983). The court’s inquiry into whether the appeal is
taken in good faith “is limited to whether the appeal involves legal points
arguable on their merits (and therefore not frivolous).” Id. at 220 (quotation
marks omitted).
      Sossamon contends that he was entitled to receive the procedural
protections of Wolff v. McDonnell, 418 U.S. 539 (1974), and that the magistrate
judge erred in dismissing the complaint as frivolous without giving him an
opportunity to conduct discovery.       These contentions are without merit.
      A district court must dismiss a complaint that it determines to be
frivolous. § 1915(e)(2)(B)(i). Sossamon’s punishment was limited to 15 days of
commissary and cell restrictions. Such punishments do not give rise to a
constitutionally protected liberty interest. See Sandin v. Conner, 515 U.S. 472,
483-84 (1995); Madison v. Parker, 104 F.3d 765, 767-68 (5th Cir. 1997). No facts
could have been developed through discovery that could have overcome this fatal
flaw in Sossamon’s due process claim.
      Sossamon has failed to provide in his IFP motion any legal or factual
analysis of the question whether the defendants violated his rights under the
Religious Land Use and Institutionalized Persons Act.1 Accordingly, the issue
is waived. See Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 260 n.9
(5th Cir. 1995).
      The motion for leave to proceed IFP on appeal is denied. Sossamon’s
appeal is without arguable merit and is dismissed as frivolous. See 5TH CIR.
R. 42.2; Howard, 707 F.2d at 219-20. The district court’s dismissal of Sossamon’s


      1
          42 U.S.C. § 2000cc et seq.

                                        2
                                  No. 07-10429

complaint as frivolous and this court’s dismissal of Sossamon’s appeal both count
as strikes for purposes of § 1915(g). See Adepegba v. Hammons, 103 F.3d 383,
387-88 (5th Cir. 1996). We caution Sossamon that if he accumulates three
strikes, he will not be permitted to proceed IFP in any civil action or appeal filed
while he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).
      IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                         3